Citation Nr: 1143264	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim of service connection for Type II diabetes mellitus. Specifically, further development is required to determine if the Veteran was assigned to a unit exposed to Agent Orange or other herbicide while stationed along the demilitarized zone (DMZ) in Korea from March 15, 1970 to April 17, 1971.  

The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in Korea along the DMZ from March 15, 1970 to April 17, 1971. As part of his military occupational specialty (MOS) as a film library specialist and lineman, he indicates that he set up film projectors along the DMZ in areas where he witnessed vegetation being cleared by way of Agent Orange or other herbicide. 



The Veteran reports that he was stationed at Camp Red Cloud in Korea in close proximity to the DMZ.  He also indicates he would participate in field training exercises at a training facility near the Imjim River, only a few kilometers from the DMZ. Service personnel records (SPRs) confirm that while stationed in Korea the Veteran was assigned to Company C, 51st Signal Battalion (Combat).

The law provides that those Veterans who served in Vietnam are presumed to have been exposed to herbicides, which is in turn is presumed to have caused diabetes mellitus upon diagnosis. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). There is no evidence or allegation that the Veteran served in Vietnam, such that exposure to herbicides may not be presumed on that basis. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).  

However, effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv). See also 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011). This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal. A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. Only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.  

The presumption of service connection requires exposure to a herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e). To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). Private treatment records dated from 1999 to 2009 confirm that Type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service for the Veteran.  38 C.F.R. § 3.307(a)(6)(ii). That is, the Veteran's diabetes mellitus currently requires a restricted diet and insulin. See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

The remaining question is whether the Veteran's unit operated "in or near" the Korean DMZ sometime between March 15, 1970 to April 17, 1971, such that exposure to Agent Orange can be presumed. The Veteran's unit, Company C, 51st  Signal Battalion (Combat), is not among those listed by the DOD as definitely stationed along the DMZ during that time period. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. 

However, further development is required on that question. The Veteran has testified to witnessing the application of herbicides in his area of operations in Korea. The Korea-assigned units as listed do not operate in isolation as self-supporting in military operations. The designator of his battalion-level command as a combat unit ("C" after the indicated signal battalion) suggests that he may have been in the same vicinity as one or more of the combat-arms units listed in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.

The RO/AMC must therefore contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate custodian and ask as to the exact location(s) of the Veteran's unit in Korea from March 15, 1970 to April 17, 1971 and if the unit was in or near the Korean DMZ in an area in which herbicides are known to have been applied.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of non-VA health care providers who have treated his Type II diabetes mellitus, whose records are not currently contained the claims folder. fter obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

2. Contemporaneously with its effort in paragraph 1., above, advise the Veteran that he may obtain and submit on his own any records that pertain to his assignment and location in Korea, such as letters of commendation or appreciation.  

2. Contact the JSRRC or other appropriate custodian (e.g., the National Personnel Records Center; the National Archives and Records Administration; The U.S. Army Signal School and Center, Fort Gordon, Georgia) and request information as to whether the Veteran's unit of assignment while in Korea, C Company, Combat Signal Battalion, was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied" at any point between March 15, 1970 to April 17, 1971. See 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011). JSSRC must determine whether the Veteran's unit was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ. In making this determination, JSSRC must be advised of the following considerations:

(a) The Veteran contends that as part of his MOS duties as a film library specialist and lineman, he set up film projectors along the DMZ in areas where he witnessed vegetation being cleared by way of Agent Orange or other herbicide. He alleges that his unit was assigned to Camp Red Cloud and to a training facility near the Imjim River, in close proximity to the Korean DMZ.  

(b) If no records are available from the JSRRC or any other appropriate agency that is contacted, a response to that effect is required and should be documented in the file. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


